--------------------------------------------------------------------------------

Exhibit 10.33

  
TALEO CORPORATION


AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to the Contract of Employment (the “Amendment”) is made as of
December 24, 2008, by and between Taleo Corporation (the “Company”), and Guy
Gauvin (“Executive”).


RECITALS


WHEREAS, the Company and Executive are parties to a Contract of Employment dated
March 8, 2006 (the “Agreement”); and


WHEREAS, the Company and Executive desire to amend certain provisions of the
Agreement in order to come into compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any final regulations and
official guidance promulgated thereunder (together, “Section 409A”), in case
Executive becomes subject to U.S. tax law such that his compensation becomes or
may become subject to Section 409A, as set forth below.


NOW, THEREFORE, BE IT RESOLVED, the Company and Executive agree that in
consideration of the foregoing and the promises and covenants contained herein,
the parties agree as follows:


AGREEMENT


1.             An Appendix A shall be added to the Agreement as follows:


“Appendix A


Notwithstanding anything to the contrary set forth in the Agreement, in the
event that Executive becomes subject to U.S. taxation such that Executive
becomes or may become subject to Section 409A of the Internal Revenue Code of
1986, as amended, and any final regulations and official guidance promulgated
thereunder (together, “Section 409A”), the following terms and conditions shall
apply to this Agreement.  For the avoidance of doubt, this Appendix A shall not
become effective so long as Executive is not subject to U.S. taxation or
otherwise is exempt from the requirements of Section 409A.  Reference to any
Section of the Agreement referenced in this Appendix A shall be in reference to
such Section as amended herein.


A.           Bonus Opportunity.  The following sentence is added to Section 3.2
of the Agreement entitled “Bonus,” immediately following the last sentence of
Section 3.2 of the Agreement:


“Bonus payments, if any, will be made no later than the 15th day of the third
month following the later of (i) the end of the Taleo’s fiscal year in which
such bonus is earned, or (ii) the end of the calendar year in which such bonus
is earned.”

 

--------------------------------------------------------------------------------

 

B.           Severance.  Sections 6.1 through 6.3 of the Agreement are amended
and restated in their entirety to provide as follows:


 
“6.1
If Taleo or a successor corporation terminates Executive’s employment for any
reason other than Cause (as defined below) or if Executive resigns for Good
Reason (as defined below) then Taleo or the successor corporation will (1) pay
prorated bonuses for any partially completed bonus periods through Executives
termination date (at an assumed 100% on-target achievement of goal), less any
applicable state and/or provincial and federal required withholding amounts and
other lawful deductions, (2) pay a lump sum equal to twelve (12) months of
Executive’s Base Salary at the rate in effect at the time of Executive’s
resignation or termination of employment, less any applicable state and/or
provincial and federal required withholding amounts and other lawful deductions,
and (3) Taleo will reimburse Executive for any applicable premiums Executive
pays for coverage for Executive and Executive’s eligible dependents for
substantially the same health insurance coverage as provided by the Taleo plan
for a period of 12 months following the termination of Executive’s employment,
or the date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment.



 
6.2
If Taleo or a successor corporation terminates Executive’s employment for any
reason other than Cause (as defined below) or if Executive resigns for Good
Reason (as defined below) and either such event takes place within one year
following a Change in Control (as defined below), then Taleo or the successor
corporation will (1) pay prorated bonuses for any partially completed bonus
periods through Executives termination date (at an assumed 100% on-target
achievement of goal), less any applicable state and/or provincial and federal
required withholding amounts and other lawful deductions, (2) pay a lump sum
equal to twelve (12) months of Executive’s Base Salary at the rate in effect at
the time of Executive’s resignation or termination of employment, less any
applicable state and/or provincial and federal required withholding amounts and
other lawful deductions, (3) pay bonuses (at an assumed 100% on-target
achievement of goal) at the rate in effect at the time of Executive’s
resignation or termination of employment for a period of 12 months from the date
of Executive’s resignation or termination of employment (bonuses will be
prorated for any partially completed bonus periods through the 12 month period
from the date of Executive’s resignation or termination of employment), less any
applicable state and/or provincial and federal required withholding amounts and
other lawful deductions, and (4) Taleo will reimburse Executive for any
applicable premiums Executive pays for coverage for Executive and Executive’s
eligible dependents for substantially the same health insurance coverage as
provided by the Taleo plan for a period of 12 months following the termination
of Executive’s employment, or the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment.


 
-2-

--------------------------------------------------------------------------------

 

 
6.3
All benefits set forth in Sections 6.1 and 6.2 are collectively referred to as
“Severance.”  Subject to Section 6.13 and to any required six (6) month delay
pursuant to Section E of this Appendix A, Severance payments, other than
reimbursement of health insurance premiums, shall be made by Taleo in one lump
sum and shall be paid within thirty (30) days of any such termination of
employment.”



C.           Release of Claims.  Section 6.13 of the Agreement entitled
“Separation Agreement and Release of Claims” is amended and restated in its
entirety to provide as follows:


 
“6.13
Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to this Agreement will be subject to Executive signing and not revoking
a separation agreement and release of claims (the “Release”) in a form
reasonably acceptable to Taleo which becomes effective within sixty (60) days
following Executive’s employment termination date or such earlier date as
required by the Release (such deadline, the “Release Deadline”).  The Release
will provide (among other things) that Executive will not disparage Taleo, its
directors, or its executive officers, and will contain No-Inducement, No-Solicit
and Non-Compete terms consistent with this Agreement.  No severance pursuant to
this Agreement will be paid or provided until the Release becomes
effective.  Notwithstanding any timing of payment provision in Section 6, in the
event severance payments provided under Section 6.1 or Section 6.2 would be
considered Deferred Payments (as defined in Section E of Appendix A below), then
the following timing of payments will apply to such Deferred Payments, in each
case subject to any delay in payment required by the provisions of Section D of
this Appendix A (and provided the Release becomes effective):



 
(i)
If the Release Deadline is on or before December 10 of the calendar year in
which Executive’s “separation from service” (within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended, and any final regulations and
official guidance promulgated thereunder (together, “Section 409A”)) occurs, any
portion of the severance payments or benefits provided under Section 6.1 or
Section 6.2 that would be considered Deferred Payments will be paid to Executive
on or before December 31 of that calendar year or such later time as required by
(A) the payment schedule applicable to each payment or benefit as set forth in
Section 6, or (B) if applicable, Section D of this Appendix A; and



 
(ii)
If the Release Deadline is after December 10 of the calendar year in which
Executive’s “separation from service” (within the meaning of Section 409A)
occurs, any portion of the severance payments or benefits provided under
Section 6.1 or Section 6.2 that would be considered Deferred Payments will be
paid on the first payroll date to occur during the calendar year following the
calendar year in which such separation of service occurs or such later time as
required by (A) the payment schedule applicable to each payment or benefit as
set forth in Section 6, (B) the Release Deadline, or (C) if applicable,
Section D of this Appendix A.”


 
-3-

--------------------------------------------------------------------------------

 

D.           Section 409A.  Sections 8.9 and 8.10 of the Agreement are amended
and restated in their entirety to provide as follows:


 
“8.9
Section 409A.



 
(a)
Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to this Agreement
that, when considered together with any other severance payments or separation
benefits, is considered deferred compensation under Section 409A (together, the
“Deferred Payments”) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.  Similarly, no severance payable to
Executive, if any, pursuant to this Agreement that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A.



 
(b)
Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, in the event of Executive’s death following
Executive’s separation from service but prior to the six (6) month
anniversary of Executive’s separation from service (or any later delay date),
then any payments delayed in accordance with this paragraph will be payable in a
lump sum as soon as administratively practicable after the date of Executive’s
death and all other Deferred Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Each payment and
benefit payable under the Agreement is intended to constitute a separate payment
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.


 
-4-

--------------------------------------------------------------------------------

 

 
(c)
Any severance payment that satisfies the requirements of the “short-term
deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations
shall not constitute Deferred Payments for purposes of the Agreement.  Any
severance payment that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit shall not constitute
Deferred Payments for purposes of the Agreement.  For purposes of this
subsection (c), “Section 409A Limit” will mean the lesser of two (2) times: (i)
Executive’s annualized compensation based upon the annual rate of pay paid to
Executive during Taleo’s taxable year preceding Taleo’s taxable year of
Executive’s separation from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which Executive’s employment is terminated.



 
(d)
The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the severance payments and benefits to be provided under
the Agreement will be subject to the additional tax imposed under Section 409A,
and any ambiguities herein will be interpreted to so comply.  Executive and
Taleo agree to work together in good faith to consider amendments to the
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.”



E.           Integration.  The following sentence is added to Section 8.4 of the
Agreement, immediately following the last sentence of Section 8.4:


“With respect to stock options and awards of restricted stock granted on or
after the date hereof, the acceleration of vesting provisions provided herein
will apply to such awards except to the extent otherwise explicitly provided in
the applicable equity award agreement.””


2.             Full Force and Effect.  To the extent not expressly amended
hereby, the Agreement shall remain in full force and effect.


3.             Entire Agreement.  This Amendment and the Agreement constitute
the full and entire understanding and agreement between the parties with regard
to the subjects hereof and thereof.


4.             Counterparts.  This Amendment may be executed in counterparts,
all of which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.

 
-5-

--------------------------------------------------------------------------------

 

5.             Amendment.  Any provision of this Amendment may be amended,
waived or terminated by a written instrument signed by the Company and
Executive.


6.             Governing Law.  This Amendment shall be governed by the laws of
the Province of Quebec (with the exception of its conflict of laws provisions).


(Signature page follows)

 
-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed as of the date first set forth above.




GUY GAUVIN
 
TALEO CORPORATION
                 
/s/ Guy Gauvin
 
/s/ Josh Faddis
 
Signature
 
Signature
         
Guy Gauvin
 
Josh Faddis
 
Print Name
 
Print Name
             
VP, Legal
     
Print Title
 





(Signature page to Amendment to Guy Gauvin Employment Agreement)

  -7-

--------------------------------------------------------------------------------